 Case: 1:18-cv-00259-SNLJ Doc. #: 56 Filed: 08/04/20 Page: 1 of 5 PageID #: 958




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

GEORGE F. ALDRIDGE, JR.,                     )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )       Case No. 1:18-cv-00259-SNLJ
                                             )
NINA HILL,                                   )
                                             )
              Defendant.                     )

                             MEMORANDUM AND ORDER

       This matter comes before the Court on pro se plaintiff George Aldridge’s “motion

for an extension of the discovery process” (ECF #42), “motion to compel defendant to

produce documents requested and to answer the interrogatories requested” (ECF #44),

“second motion to extend the discovery process,” (ECF #53), and “motion for extension

of time to respond to defendant’s motion for summary judgment until March 31, 2021”

(ECF #54).

       This case involves a Section 1983 complaint by plaintiff, an inmate at Eastern

Reception Diagnostic and Correctional Center, alleging defendant Nina Hill failed to

adequately treat several of his medical conditions including cardiovascular issues, an

enlarged prostate, osteoporosis, and chronic joint pain. See 42 U.S.C. § 1983. Discovery

was to be completed by March 18, 2020. Plaintiff sought an extension because he was

“locked up” in “administrative protective custody segregation,” making it difficult to

access the law library and his legal files. The Court granted a 60-day extension on March

19, 2020. His new motions for a second extension (ECF #42, 53) suggest plaintiff “must

                                            1
 Case: 1:18-cv-00259-SNLJ Doc. #: 56 Filed: 08/04/20 Page: 2 of 5 PageID #: 959




begin discovery all over again,” and ask that the discovery deadline be extended again to

January 31, 2021, in part because of “the corona virus quarantine” that has, apparently,

further frustrated his access to records.

       Plaintiff’s coronavirus allegations are bald and without support—they are

disregarded. But, from a holistic reading of his several motions, this Court takes

plaintiff’s ongoing complaint to be that he has not gotten the documents he says he needs

because defendant has, in essence, not cooperated with him. To be sure, on April 20,

2020, this Court addressed plaintiff’s “motion for subpoena and/or court order for

compelling defendant’s witnesses to complete all of plaintiff’s written depositions and

interrogatories.” The court reminded plaintiff that Rule 33 “interrogatories cannot be

directed to non-party witnesses,” and explained that Rule 30(c)(3), if that was instead

being invoked, requires demonstration that plaintiff was capable and willing to pay for

26—or more—depositions that plaintiff seeks (plaintiff now suggests it may be closer to

88). (ECF #41, pp. 1-2). Ultimately, the Court denied plaintiff’s motion noting that the at-

issue interrogatories and deposition questions were not attached to plaintiff’s motion for

evaluation. Now, in his new motions to extend the discovery deadline, plaintiff accuses

the Court of “totally ignor[ing] the explanation that plaintiff gave for not being able to

supply the Court copies of deposition questions.” This Court did not ignore plaintiff—it

said only that a motion to compel cannot be granted when the Court is otherwise “left in

the dark” due to “plaintiff[’s] fail[ure] to attach his proposed deposition questions.” (ECF

#41, p. 2).



                                              2
    Case: 1:18-cv-00259-SNLJ Doc. #: 56 Filed: 08/04/20 Page: 3 of 5 PageID #: 960




         Some of those discovery questions—interrogatories and requests for production

directed to defendant—are now in hand, (ECF #44-1, 44-2), and the Court notes that

defendant has objected to many of them on grounds of relevancy and overbreadth. Often,

defendant signals to plaintiff that his questions are unreasonably broad in time and

scope—demanding emails, charts, notes, and such for an unlimited period of time—that

might be cured with a bit more finesse in framing the questions’ reach. Moreover, in

several instances defendant has responded that she is “not in possession, custody, or

control of [the requested] documents” or, else, has responded notwithstanding objections.

It is unclear if plaintiff is somehow dissatisfied with these responses. Whatever the case,

at this stage plaintiff’s motion still comes up short; he fails to explain which objections he

challenges (perhaps all of them) and, more importantly, fails to explain with any on-

target legal analysis why each objection should be stricken—citing, instead, only to

generalized discovery principles. To plaintiff’s point, this Court agrees he is “entitled to

obtain documents” that will assist in his case. But, it is not this Court’s role to act as his

advocate. He will need to address the discovery rules and defendant’s objections in a

follow-up attempt. For now, plaintiff’s motion to compel (ECF #44) will once again be

denied.1


1
  As part of his motion, plaintiff also “request[s] the Court subpoena [several] documents from
[the] Missouri Department of Corrections,” a non-party to this case. Rule 34(c) provides an
avenue for compelling non-parties to produce documents “as provided in Rule 45.” FED. R. CIV.
P. 34(c). The Court “retains the discretion to refuse to issue Rule 45 subpoenas to nonparties if
[plaintiff] does not provide sufficient information.” Simmons v. Dodson, 2016 WL 2958030 at *2
(E.D. Mo. May 23, 2016). Plaintiff fails to explain how any of the information he seeks is
relevant, other than to say “[t]hese documents are relevant.” To the extent it can be read as a
Rule 45 motion, plaintiff’s request is also denied for now. He may refile his motion, but any
further effort to do so must be accompanied by a brief explanation of the relevancy of each

                                               3
 Case: 1:18-cv-00259-SNLJ Doc. #: 56 Filed: 08/04/20 Page: 4 of 5 PageID #: 961




       That leaves the three motions dealing with extensions of time. This Court agrees

plaintiff should not be forced to address a motion for summary judgment, also on file,

when he is still reasonably engaged in a discovery dispute—this Court is mindful of

plaintiff’s pro se status and general diligence in seeking potentially relevant information.

But, the time for extensions and rehashed arguments must eventually draw to a close—

and soon. The two discovery-related extension motions will be granted in part, for an

additional period of 75 days. It appears from the filings that plaintiff is now out of

segregation and with access to his records (demonstrated by the exhibits he attaches).

Thus, plaintiff should work with haste in presenting a well-supported motion to compel—

that is, one that acknowledges defendant’s objections but explains how or in what

capacity specific questions should nonetheless be answered based on the discovery rules

and caselaw interpreting them. If plaintiff also seeks a subpoena duces tecum directed to

non-parties (presumably for those records defendant says she does not possess), he must

explain how the information he is seeking is proportional and relevant to this case. This

discovery extension is for the final time. After 75 days has elapsed, and discovery

disputes have resolved, plaintiff shall then respond to defendant’s motion for summary

judgment within 21 days after the discovery period ends or this Court’s Order resolving

any lingering discovery disputes, whichever is later.

       Accordingly,




request so that this Court can assess compliance with Rule 45(d)(1), which requires the
subpoenaing party to “avoid imposing undue burden or expense on [the] person subject to the
subpoena.”

                                              4
 Case: 1:18-cv-00259-SNLJ Doc. #: 56 Filed: 08/04/20 Page: 5 of 5 PageID #: 962




       IT IS HEREBY ORDERED that plaintiff George Aldridge’s “motion for an

extension of the discovery process” (ECF #42), “second motion to extend the discovery

process,” (ECF #53), and “motion for extension of time to respond to defendant’s motion

for summary judgment until March 31, 2021” (ECF #54) are GRANTED IN PART and

DENIED IN PART. The discovery period shall be extended for an additional 75

days, to conclude on Monday, October 19, 2020. No further extensions will be

granted. After the discovery period has concluded, and if there are no pending discover

motions, plaintiff shall file a response to defendant’s motion for summary judgment

within 21 days after October 19, 2020—that is, by or before Monday, November 9, 2020.

Else, if a discovery motion is pending, plaintiff shall respond to defendant’s motion for

summary judgment within 21 days of this Court’s Order resolving such motion.

       IT IS FURTHER ORDERED that plaintiff’s “motion to compel defendant to

produce documents requested and to answer the interrogatories requested” (ECF #44) is

DENIED.

       So ordered this 4th day of August 2020.




                                                 STEPHEN N. LIMBAUGH, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                             5
